On Separate Motions for Rehearing by Potter and by the Commission.
In the motion of the Commission it is urged that our opinion in the former case (Humble Oil  Refining Co. v. Potter, 143 S.W.2d 135) is stare decisis and res judicata of the question of the power of the Commission, in passing upon the issue of confiscation, to take into consideration past production on the 8.97-acre tract in comparison with that on surrounding tracts; citing the following authorities: Nichols v. Dibrell, 61 Tex. 539; Freeman v. McAninch, 87 Tex. 132, 27 S.W. 97,47 Am. St. Rep. 79; Rio Bravo Oil Co. v. Hebert, 130 Tex. 1, 106 S.W.2d 242; Federal R. Co. v. State, 128 Tex. 324, 98 S.W.2d 993; Davis v. First Nat. Bank, 139 Tex. 36, 161 S.W.2d 467; Lamar, etc., v. Gordon, Tex. Civ. App.158 S.W.2d 607, error refused; 26 Tex.Jur., p. 25. These authorities enunciate the elementary rule that a judgment is binding upon the parties to a suit of all issues that are raised and decided therein, and such issues cannot be relitigated by the same parties in a subsequent suit. It is clear from our former opinion that the only issue decided in that suit was that the several tracts in the 8.97 acres were voluntary subdivisions and could not be considered as separate tracts for deveolpment purposes, and that, in so far as the issue of confiscation was concerned, the sole question was whether the 8.97-acre tract was entitled to additional wells to protect vested rights. The following quotations from the opinion demonstrate the correctness of this conclusion:
"Appellees here urge that the evidence was sufficient to sustain an order granting two additional wells on the entire tract. This contention, however, overlooks the fact that the Railroad Commission has never determined, nor been asked to determine, how many wells, if the 8.97 acres be treated as one tract, are necessary to prevent confiscation on such tract; and if any are so needed, where they should be located thereon. These matters are delegated to the Commission for determination; and it is now settled that the courts are without authority to substitute their findings in such matters for those of the Commission, which, in the instant case, have not yet been made. Gulf Land Co. v. Atlantic Refining Co., supra [134 Tex. 59, 131 S.W.2d 73]; Shell Pet. Corp. v. Railroad Com., Tex. Civ. App. 133 S.W.2d 194, writ refused.
                                * * * * *
"Having concluded that the Commission granted all of said permits on untenable grounds and in violation of its own rule of May 29, 1934, relating to subdivisions; and that the only legal basis which could sustain, or would authorize, additional wells on the 8.97-acre tract was not considered nor passed upon by the Commission; it follows that all of said six permits so granted fall into the same category. The trial court was without power to substitute its findings for fact findings which the Commission had not made. The whole controversy should, therefore, have reverted to the Commission for a reconsideration thereof upon a proper basis. The two permits sustained by the trial court are set aside as invalid, and the cause reversed and remanded to the trial court for such further relief as may be appropriate; but without prejudice to the rights of appellees to again apply to the Commission for additional wells in accord with grounds above stated."
Since the former judgment is not res judicata of the question, the doctrine of stare decisis has no application. Furthermore, that doctrine only applies to questions determined by the Supreme Court, and no application for writ of error was applied for in the former case. See 26 Tex.Jur. p. 46, § 368.
The motions are overruled.
Overruled.